Case 2:20-cv-01408-DSF-JC Document 16 Filed 08/10/20 Page 1 of 1 Page ID #:47




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 GABRIEL DORSEY                        CASE NO.
                                       2:20−cv−01408−DSF−JC
              Plaintiff(s),
       v.                              Order to Show Cause re
 PROPEL FUELS, INC., et al.            Dismissal for Lack of
                                       Prosecution
             Defendant(s).




       Default has been entered by the Clerk as to the remaining defendants. No
    motion for default judgment has been filed. Plaintiff is ordered to file a
    motion for default judgment on or before 9/11/2020. Failure to file a default
    judgment motion by that date may result in sanctions, including dismissal for
    failure to prosecute.

      IT IS SO ORDERED.

 Date: August 10, 2020                      /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
